Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 11/3/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-11, 16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al (US 9,623,801).  Jeon discloses:
With regard to claim 1 - A mounting tab for an automotive component, the mounting tab comprising: 
a cover for receiving a mounting tab 130 portion of the automotive component; 
wherein the cover comprises a first piece 141 and a second piece 142 for sandwiching the mounting tab portion of the automotive component; 
wherein the first piece 141 and the second piece 142 are complimentary male and female pieces (see Fig. 7A) that fully encase all edges and surfaces of the mounting tab portion 130 protruding from the automotive component.
.



With regard to claim 3 - wherein an external surface and/or an internal surface of the cover 140 comprises a complex form factor conforming to a complex shape of the portion of the automotive component (see Figs. 7A and 7B; the term “complex form factor is broad”).

With regard to claim 5 - wherein the first piece 141 has at least one hole configured to align with a boss of the portion 133 of the automotive component 130 when the first piece and the portion are mated (for this claim and claim 6, below, again see Figs. 7A and 7B, wherein the entirety of the mounting tab portion of the automotive component fits within a recess formed in the cover, including smaller compartment areas bordered by walls for neatly attached and holding the mounting tab portion).

With regard to claim 6 - wherein the second piece 142 has at least one hole configured to align with a boss of the first piece 130 when the first piece and the second piece are mated.

With regard to claim 9 - wherein the cover comprises at least three external walls oriented substantially perpendicular to a plane (see the vertical walls in Figs. 7A and 7B).

With regard to claim 10 - wherein the cover 140 further comprises at least one securement extension 144 for receiving means for fixing the cover to the automotive component 130.



With regard to claim 16 - wherein the mounting feature 120 comprises one or more structural supports 128 (though they are called guides, they act as supports with their rib structure).

With regard to claim 19 - wherein the first piece, the second piece or both comprise a retaining feature and/or a receiving feature.  For claims 19-21, please see the marked up figure below showing the retaining and receiving feature of the first and second cover pieces.  As can be seen, the first piece includes a hook while the second piece 142 includes a detent for holding said hook.  This is a well-known means of snapping two components together for retention.

With regard to claim 20 - wherein the retaining feature is a hook.

With regard to claim 21 - wherein the receiving feature is a detent.

With regard to claim 22 - a mounting feature 120 extending from the cover or disposed within an external wall of the cover.

Claim(s) 1-3, 5-6, 9-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al (US 6,239,928).  Whitehead discloses:
With regard to claim 1 - A mounting tab for an automotive component, the mounting tab comprising: 
a cover for receiving a mounting tab portion 64 of the automotive component; 

wherein the first piece 68 and the second piece 66 are complimentary male and female pieces (see Fig. 4) that fully encase all edges and surfaces of the mounting tab portion 64 protruding from the automotive component. 

With regard to claim 2 - wherein an external surface and/or an internal surface of the cover has a form factor that is substantially rectangular (see Fig. 4, central portion of cover piece 68 is rectangular).

With regard to claim 3 - wherein an external surface and/or an internal surface 80a,80b of the cover comprises a complex form factor conforming to a complex shape of the portion of the automotive component (see Fig. 4; the term “complex form factor is broad”).

With regard to claim 5 - wherein the first piece 68 has at least one hole configured to align with a boss of the portion 78a,78b of the automotive component when the first piece and the portion are mated.

With regard to claim 6 - wherein the second piece 66 has at least one hole 84 configured to align with a boss 74 of the first piece 68 when the first piece and the second piece are mated.

With regard to claim 9 - wherein the cover comprises at least three external walls oriented substantially perpendicular to a plane (see Fig. 4, cover piece 66).

With regard to claim 10 - wherein the cover further comprises at least one securement extension 80a, 80b for receiving means for fixing the cover to the automotive component.

With regard to claim 11 - wherein the securement extension 80a, 80b is configured to at least partially wrap at least two surfaces 58 of the automotive component (see Fig. 5).

With regard to claim 12 - wherein the securement extension 80a, 80b forms a substantially linear slot (see Fig. 5).

With regard to claim 13 - wherein the substantially linear slot is open at one end or both ends.

With regard to claim 14 – wherein the securement extension 80a, 80b comprises a plurality of mounting holes (Fig. 5)

With regard to claim 15 - wherein an external wall 80a of the cover abuts a wall 52e of the automotive component in an end-to-end configuration, thereby forming a substantially planar contiguous surface (Fig. 5).

With regard to claim 16 - wherein the mounting feature 16 comprises one or more structural supports 118.

With regard to claim 17, Whitehead discloses, “Other features which may be incorporated or combined with the features of the present invention include blind spot detectors, sensors, for example control sensors for control circuit including control circuits for electrochromic elements, temperature sensors for controls or indicators, heading sensors; intelligent highway control systems (IHCS); intrusion detectors; antennas, such as the GPS antenna, car phone antennas, radio antenna and the like; 

With regard to claim 19 - wherein the first piece, the second piece or both comprise a retaining feature 74 and/or a receiving feature 84.  

With regard to claim 20 - wherein the retaining feature 74 is a non-removable fastener.

With regard to claim 21 - wherein the receiving feature 84 is an opening.

With regard to claim 22 - a mounting feature 16 extending from the cover or disposed within an external wall of the cover (see Fig. 5).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Though the inclusion of the limitation that the cover fully encases all edges and surfaces of the mounting tab portion of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                         February 8, 2021


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616